·-----~----.-   :.·   ~   --··---·   - --· -




          Order issued January ~8                     , 2013




                                                                     In The
                                                          Qtnurt nf .1\ppeal.s
                                               1Jftft4   mi.strirl nf IDe.~.s at maUa.s
                                                               No. 05-12-01608-CV


                                                         MIKE JABARY, Appellant

                                                                       v.
                                                   CITY OF ALLEN, ET AL., Appellees


                                                                   ORDER

                               We DENY appellee's December 31, 2012 motion to require appellant to pay appeal fees and

          costs. See TEx. R. APP. P. 20.1(j).